DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 19, 25, 27, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3,418,789 to Hoffman et al. (hereinafter referred to as Hoffman).
	In regard to claim 19, as shown in figure 1, Hoffman discloses a filtration device (10) that is capable of filtering brake dust and particles. The filtration device includes a housing (12, 14) having an inlet (20) for an intake of an air flow and an outlet (22) for the discharge of purified air. The filtration device (10) further includes a separation assembly for retaining dust and particles. The filter (30) forms a first separation unit of the separation assembly. The filter (30) is housed in the housing (12, 14) and enables the separation of dust and particles. The filter (30), or first separation unit, comprises a filtering element provided with a filter medium and defines an upstream zone in communication with the inlet (20) and a downstream zone in communication with the outlet (22), the upstream zone also being in communication with a lower stage located lower than the first separation unit, air entering via the inlet circulates through the filter medium to reach the downstream zone, in a centripetal direction of filtration. The screen (38) forms a second separation unit, located in the lower stage. The screen (38) enables separation of water from dust and particles that have fallen from the upstream zone. The screen is configured for filtering water by retaining dust and particles. 
	In regard to claim 25, in the separation assembly, the first separation unit (30) is shown to be superimposed on the second separation unit (38). The separation assembly can be considered to be formed as a filter cartridge mounted as one unit within the internal volume of the housing (12, 14), as shown in figure 1. 
	In regard to claim 27, the first separation unit (30) is considered to be suitable for retaining light dust. The vanes (26) can be considered to be part of the first separation unit. The vanes (26) form a pre-separator member located in the upstream zone and surrounding the filter medium, as shown in figure 1. The vanes (26) form an openworked annular deflector that is permeable to light dust and is suitable for guiding towards the lower stage the heavy materials that are less volatile than light dust. 
	In regard to claim 29, as shown in figure 1, the separation assembly include s a retaining cap (34) capping the second separation unit (38) and forming an interface between the lower stage and an annular portion of the upstream zone surrounding the first separation unit (30). The retaining cap (34) is shown to have an outer annular edge that is distal to a central axis of the filter media. The retaining cap further includes a central portion defining an axial opening on the top that attaches to the first separation unit. 
	In regard to claim 30, the retaining cap (34) has a radial portion that extends between the outer annular edge and the central portion. A tank for trapping brake dust and particles can be considered to be formed in the lower stage between the retaining cap (34) and a bottom wall of the housing (14). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of FR 3046644 to Rocca-Serra (hereinafter referred to as Rocca).
	Hoffman is discussed above in section 3. Hoffman discloses a filter device according to claim 19, as discussed above. Hoffman discloses the filtration device is generally used to filter foreign matter from a compressed gas. The filter can be used to remove moisture and dirt in an airline, as discussed in column 1 lines 26 – 30. Hoffman does not disclose using the filtration device with a brake assembly. Rocca discloses a brake assembly having a caliper bracket (1), a rotor disk (2) rotating about an axis, and at least two movable pads (5) intended to press on the rotor disc (2) in order to brake it with a clamping force provide by a bracket. The pads include a friction material capable of releasing particles from abrasion. The suction device (3) forms a collector device at least partly arranged close to the caliper bracket (1). The collector device includes at least one inlet and a connecting element (31, 32). The connecting elements connects to a filter (15). Rocca does not disclose the filter to be a filtration device according to claim 19 of the present application. The filtration device of Hoffman predictably would be able to filter out any moisture and/or dirt particles the line forming the connecting element. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoffman to include the filtration device connected to the collector device in a brake assembly as suggested by Rocca in order to provide a filter that is known to remove moisture and dirt in an air line where dirt and moisture need to be removed. 
	In regard to claim 33, the collector device (3) in Rocca has a suction system at least partly arranged close to the caliper bracket (1), so that each inlet of the collector device is formed by a suction zone formed in the vicinity of each pad (5) and delimited by a deflector (4). 
	In regard to claim 34, the inlet of the housing in the combination can be defined by a hollow tube on which the connecting hose (31, 32) is fixed. Where the housing is attached is regarded to be intended usage. The housing in the combination is capable of being attached to a leg of a suspension shock absorber. 
	In regard to claim 35, in the combination, the lower stage of he filtration device is capable of keeping brake dust and particles around the second separation unit (38) and under a retaining cap (34) inserted into the housing. 
	In regard to claim 36, the lower stage can be considered to form a collection compartment for separated water. The servo valve (40) in Hoffman forms a water discharge means capable of discharging collected water outside the filtration device. 

Allowable Subject Matter
Claims 20 – 24, 26, 28, and 31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to claim 20, the bottom of the container (14) in Hoffman forms a collection compartment for separated water. The claimed downstream zone is located inside of the first separation unit (30). There is no teaching or suggestion in Hoffman for a valve suitable for causing water to flow selectively from the downstream zone inside the first separation unit (30) to the collection compartment. Claims 21 – 24 depend from claim 20 and would be allowable for at least the same reason as claim 20. 
	In regard to claim 26, the shield (34) in Hoffman forms a retaining cap capping the second separation unit (38). The shield deflects a flow radially outwardly toward the wall of the container (14). There is no teaching or suggestion for the shield to include a guide element for guiding radially inward the dust and particles falling form the portion of the upstream zone that surrounds the first separation unit (30). 
	In regard to claim 28, there is no teaching or suggestion in Hoffman for the second separation unit (38) to include or be surrounded by one or more magnetic members which are suitable for attracting dust and particles in order to retain them below the inlet and below the first separation unit. Claim 31 depends from claim 28 and would be allowable for at least the same reason as claim 28. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar filtration devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773